Citation Nr: 1330604	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  08-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1982.

This matter originally comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded the claim for additional evidentiary development in August 2010.  After such was accomplished, a supplemental statement of the case was issued in September 2011, which continued to deny the claim.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's right ankle disability is characterized by marked limitation of motion that is not functionally equivalent to ankylosis of the right ankle.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected right ankle sprain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5270-5274 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A review of the records show that a letter dated in May 2007 satisfied the duty to notify provisions with respect to the Veteran's increased rating claim for a right ankle disability prior to the initial AOJ decision.  In this regard, the May 2007 letter informed the Veteran that she should submit evidence showing her service-connected right ankle condition had increased in severity.  The Veteran was notified of the types of medical or lay evidence that she may submit.  Specifically, the Veteran was informed that evidence which may affect a disability rating include on-going treatment records; recent Social Security determinations; statements from employers as to job performance, lost time or other information and statements discussing her disability symptoms from people who have witnessed how they affect the Veteran.  The letter informed the Veteran of her and VA's respective duties for obtaining evidence.  The letter also requested that she provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports dated in June 2007, July 2008 and September 2010 and lay statements from the Veteran.  

The VA examination reports reflect that the examiners obtained an oral history from the Veteran of her right ankle symptoms and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on her daily life and employment.  The July 2008 and September 2010 VA examiners reviewed the Veteran's claims file as part of the examination.  However, the June 2007 VA examiner did not have access to her file.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiner was aware of the pertinent history of the Veteran's right ankle disability based on the Veteran's statements during the examination.  Accordingly, the June 2007, July 2008 and September 2010 VA examinations are adequate for rating purposes.  

This issue was previously remanded in August 2010 to provide the Veteran with another VA examination to determine the current severity of the Veteran's service-connected right ankle disability.  The claims file contains a VA examination report dated in September 2010 that documents the Veteran's symptoms of right ankle disability to include any effects on employment.  The examiner also addressed whether the Veteran's right ankle had ankylosis.  Accordingly, the Board finds that there has been substantial compliance with the August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II. Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2012).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2012).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is currently assigned a 20 percent disability rating for her service-connected right ankle sprain under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012), which addresses the criteria to evaluate limitation of motion of the ankle.  Under this diagnostic code, a 10 percent disability rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating under Diagnostic Code 5271 is warranted for a right ankle disability that is manifested by marked limitation of motion.  

The words "moderate" or "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as "moderate" or "marked" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal or full range of motion for the ankle is dorsiflexion (extension) from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

As noted above, the Veteran's right ankle disability is currently evaluated as 20 percent disabling under Diagnostic Code 571, which is the maximum rating for limitation of motion under that diagnostic code.  Therefore, the Board has also considered whether the Veteran is entitled to a higher disability rating for her right ankle under other diagnostic codes that evaluate ankle disabilities.  

In this case, Diagnostic Code 5270 (ankylosis of the ankle) is the only diagnostic code that evaluates ankle disabilities which provide for a disability rating in excess of 20 percent.  Under this diagnostic code, a 20 percent disability rating is warranted for ankle ankylosis of plantar flexion less than 30 degree.  Ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees warrants a 30 percent disability rating.  A 40 percent disability rating is warranted for ankle ankylosis in plantar flexion at more than 40 degrees or dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

The Veteran was provided with a VA examination in June 2007.  She denied any frank dislocation or recurrent subluxation.  The Veteran described the impact on her daily living for sports, exercise and recreation as severe.  She described a moderate impact on her ability to do chores and travel.  She had functional limitation on standing as she was only able to stand for 15 to 30 minutes.  The Veteran was only able to walk a quarter of a mile.  Her right ankle disability impacts her job as a massage therapist.  Although, the Veteran does not have days lost due to her right ankle, it results in patient loss secondary to her inability to complete longer days.  There was no inflammatory arthritis component.  Physical examination revealed dorsiflexion was limited to 10 degrees.  Plantar flexion was limited to 30 degrees.  There was no evidence of significant stiffness with subtalar motion.  She did not have any frank instability of her anterior talofibular ligament, anterior tibiofibular ligament, or calcaneofibular ligament.  There was trace effusion at the ankle.  The Veteran was tender over her sinus tarsi area.  She had no peroneal subluxation or peroneal pain with stress testing.  The examiner determined that the Veteran's right ankle disability was impacting her ability to practice as massage therapist, limits her ability to see patients and overall has a mild to moderate impact on her activities of daily living.  

A VA examination dated in July 2008 reveals that the Veteran reported that she experienced weakness, swelling and instability.  She had flare-ups on a weekly basis that were precipitated by an overall increase in weight-bearing activity as well as changes in the weather.  Flare-ups would last hours up to one or two days and were moderately severe.  The Veteran had somewhat of an altered gait due to her right ankle condition.  She was able to stand one to two hours and she was able to walk no more than two blocks.  The Veteran would occasionally use a wrap for support of her right ankle.  Physical examination revealed dorsiflexion was limited to 10 degrees and plantar flexion was limited to 30 degrees.  There was tenderness to palpation over the anterior aspect of the right ankle.  There was swelling without ecchymosis.  The Veteran had some increased in pain without additional weakness, excess fatigability, incoordination, lack of endurance or additional loss in range of motion with repetitive use.  

The Veteran underwent another VA examination in September 2010.  She reported daily pain, stiffness and weakness in her right ankle.  Flare-ups occurred with hot, humid weather, walking and standing.  The flare-ups could last for hours and functional impairment occurred, because the Veteran would avoid some activities.  She occasionally wore an ankle brace.  The Veteran reported that her right ankle and foot would swell daily.  Her symptoms did not interfere with her job, but she had to tolerate the pain due to extensive standing.  The Veteran reported some difficulty driving due to her right ankle disability.  She was able to stand for 15-30 minutes and she was only able to walk one block.  

Physical examination revealed that the Veteran had a minimal antalgic gait.  There was no other evidence of abnormal weight bearing.  The examiner observed that she ambulated with minimal difficulty.  There was no evidence of inflammatory arthritis.  Initially, dorsiflexion of the right ankle was limited to 10 degrees.  She demonstrated full plantar flexion to 50 degrees.  The examiner conducted six additional exercises.  During some of the exercises she could not dorsiflex the foot and ankle at all, but throughout all of them plant flexion went from zero to 50 degrees.  There were times when she was able to dorsiflex to 10 degrees and during one isolated incident she was able to dorsiflex to 15 degrees.   The remainder could not go beyond zero degrees dorsiflexion.  The Veteran complained of mild pain, weakness and fatigue, but no incoordination.  The examiner noted that the Veteran had a lack of endurance on repetitive use.  The examiner explained that he could not determine additional limitation following repetitive use during a flare-up, because he would have to resort to speculation.  However, he did note that the Veteran had slight additional limitation following repetitive use with mild painful motion.  There was no varus or valgus angulation of the os calcis noted.  Pulses and sensation were intact.  The examiner determined that the Veteran did not have ankylosis of the right ankle.  He explained that the Veteran does not appear to have true ankylosis of the right ankle as she appeared to have somewhat good range of motion.  She did have some loss of dorsiflexion, but the ankle and foot were freely movable.  Therefore, he concluded that the Veteran did not appear to have true ankylosis in the sense of a stiffened, fixated joint.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's limitation of motion of the right ankle is not functionally equivalent to ankylosis of the ankle.  In general, ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007), see also Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (citing the Dorland's general definition of ankylosis).  The Board also notes that fibrous ankylosis is defined as "reduced mobility of a joint due to proliferation of fibrous tissue."  Id.  The overall evidence of record shows that the Veteran does not have immobility and consolidation of the right ankle.  The evidence of record also does not suggest that the Veteran's reduced mobility of the joint is due to fibrous tissue.  VA examinations in June 2007, July 2009 and September 2010 reveal that the Veteran had some range of motion of the right ankle.  The Board recognizes that the September 2010 VA examination reveals that during some of the repetitive motion the Veteran was unable to dorsiflex the right foot and ankle at all and dorsiflexion was limited to zero degrees.  Nonetheless, the examiner concluded that the Veteran did not have true ankylosis in the sense of a stiffened, fixated joint.  

The Veteran asserts that her rating should reflect that her right ankle mimics the impairment of an ankylosis ankle, especially during flare-ups.  See August 2013 Informal Hearing Presentation.  In addition, the evidence of record indicates that the Veteran has severe mobility limitations with respect to dorsiflexion with some repetitive motions during the September 2010 VA examination.  Nonetheless, the medical evidence of record does not show that the Veteran's right ankle has ankylosis.  As the Veteran is in receipt of the maximum rating for limited motion of the ankle, any additional limited or painful motion cannot form a basis for a higher award in the absence of ankylosis.  See Spencer v. West, 13 Vet. App. 376, 382 (2000) (holding that symptoms of pain and functional loss of use could not form the basis for a higher award where claimant was in receipt of the maximum rating for limitation of motion, and ankylosis was absent); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 38 C.F.R. § 4.71a, Diagnostic Codes 5271-5274 (authorizing a maximum 20 percent rating for ankle disabilities absent ankylosis).  In other words, if a veteran is in receipt of the maximum disability rating allowed for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under section 4.40 and 4.45. 

The Board has considered whether staged ratings are appropriate for the Veteran's bilateral ankle disabilities.  The evidence of record shows that the bilateral ankle disabilities have not fluctuated materially during the course of this appeal to warrant a disability rating in excess of 20 percent.  As such, a staged rating is not warranted. 

In light of the foregoing, the Board finds that the preponderance of the evidence shows that a disability rating in excess of 20 percent has not been met at any time during the appeal period.  Accordingly, an increased rating for service-connected right ankle sprain is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ankle sprain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right ankle disability with the established criteria found in the rating schedule for disabilities of the ankle show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's current disability rating takes into consideration the symptoms of pain, stiffness, weakness, lack of endurance and reduced range of motion.  The current evidence of record shows that the Veteran works full time as a massage therapist and that she has not missed any days of work due to her right ankle disability.  There is evidence that her right ankle disability has reduced the number of customers she sees per day because she is unable to complete longer days.  The Board finds that the additional pain and lack of endurance that occurs due to repetitive use of her right ankle throughout the work day is reflected in the current disability rating and therefore, the evidence does not show that the Veteran's right ankle sprain has caused marked interference with employment that is not already contemplated in the schedular criteria.  Furthermore, the medical record does not show that the Veteran's right ankle disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected right ankle sprain is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


